While we think that this writ should be denied, and that the result reached by the Court of Appeals is correct, we prefer treating count AA as averring that the defendant was a bailee for hire. In other words, we think that the use of the word "her," instead of "hire," should be treated as a clerical misprision, in view of the fact that the defendant's demurrer proceeded upon this theory, especially grounds 2 and 3.
The writ is denied.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.